COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re CVR Energy, Inc., CVR Partners, LP, CVR Refining, LP, and
                         Gary-Williams Energy Company, LLC

Appellate case number:   01-15-00877-CV

Trial court case number: 2013-DCV-209679

Trial court:             434th District Court of Fort Bend County

       Relators, CVR Energy, Inc. and CVR Refining, LP, have filed an Emergency Motion to
stay the underlying litigation pending resolution of the petition for writ of mandamus. The
Emergency Motion is GRANTED. The trial court proceedings in cause number 2013-DCV-
209679, are STAYED, pending resolution of the petition for writ of mandamus.
        The court REQUESTS a response to the petition for writ of mandamus from the Real
Parties in Interest, Leeanna Mann and Kari Smith. The response, if any, is due within 20 days of
the date of this order.


       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: October 16, 2015